Citation Nr: 0216238	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  01-02 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for Meniere's 
syndrome prior to March 31, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to 
December 1947.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1996 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  As set forth below, the veteran 
filed a timely notice of disagreement to this rating action.  

The RO issued a September 2000 rating action awarding a 100 
percent disability rating for the veteran's Meniere's 
syndrome with bilateral hearing deficits effective from March 
31, 2000.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As a total rating 
effective prior to March 31, 2000, was denied, the veteran's 
appeal of the July 1996 rating action remains open.  
Accordingly, while the RO construed the veteran's claim as an 
appeal of the effective date of the total rating for 
Meniere's disease, the correct issue on appeal is entitlement 
to a rating in excess of 30 percent for Meniere's syndrome 
prior to March 31, 2000.


REMAND

On August 31, 1994, the veteran submitted a statement wherein 
he requested that his claim be reopened and considered for a 
higher percentage for his service connected ear condition.  
Thereafter, the RO denied a rating in excess of 30 percent 
for the veteran's Meniere's syndrome in a July 1996 rating 
action.  The veteran submitted an October 1996 statement 
wherein he disagreed with the 30 percent disability rating 
assigned for his Meniere's syndrome.  This clearly 
constituted a Notice of Disagreement as to the July 1996 
denial of a rating in excess of 30 percent for Meniere's 
syndrome.  38 C.F.R. § 20.201.  When a Notice of Disagreement 
is timely filed, the agency of original jurisdiction must 
prepare a Statement of the Case unless the matter is resolved 
by granting the benefits sought on appeal or the Notice of 
Disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26.  The Statement of the 
Case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the evidence in the case relating 
to the issue with which the appellant has expressed 
disagreement; a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination; and 
the reasons for such determination with respect to which 
disagreement has been expressed.  38 C.F.R. § 19.29.  The RO 
has not yet issued a Statement of the Case with regard to the 
October 1996 denial of the veteran's August 1994 claim for a 
rating in excess of 30 percent for his Meniere's syndrome.  
The provisions of 38 C.F.R. § 3.160 provide that a pending 
claim is an application which has not been finally 
adjudicated.  Since the appeal of the October 1996 denial has 
not been finally adjudicated, the veteran's August 1994 claim 
for a rating in excess of 30 percent for his Meniere's 
syndrome is still pending.

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned October 1996 NOD 
initiates review by the Board of the RO's July 1996 decision.  
Accordingly, this issue must be remanded to have the RO issue 
a Statement of the Case regarding this claim.  On remand, the 
RO should consider staged ratings, if applicable.  

Based on the foregoing discussion, this case is REMANDED for 
the following development:

The RO should furnish to the veteran and 
his representative a Statement of the 
Case addressing the issue of entitlement 
to a rating in excess of 30 percent for 
Meniere's syndrome prior to March 31, 
2000.  This Statement of the Case should 
summarize the law and evidence relied on 
in the determination of his claim, to 
include a summary of evidence received in 
connection with his 1994 claim and all 
pertinent evidence added to the record 
thereafter.  The RO should consider the 
applicability of staged ratings.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



